Citation Nr: 0032052	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  96-18 345A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or upon housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran's claim was remanded by the 
Board for further development in April 1998.


REMAND

The veteran asserts that he is in need of regular aid and 
attendance.  He maintains that he needs help in the 
activities of daily living due to his mental and physical 
disabilities.  Title 38, Code of Federal Regulations, Section 
3.351(b) defines the need for aid and attendance as 
"helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person."  Section 
3.351(c), which is labeled "[a]id and attendance; criteria," 
establishes three alternative criteria that constitute 
helplessness.  The first criteria provides that a veteran 
will be considered to be in need of regular aid and 
attendance if he or she is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes.  
In this case there is a September 1998 VA examination which 
indicates that the veteran's best-corrected vision is 5/200.  
However, immediately after reporting that the veteran's best 
corrected vision was 5/200, it was indicated the veteran had 
no eye complaints and that he could read and watch television 
without problems.  None of the other medical records indicate 
that the veteran has any trouble seeing.  The Board is of the 
opinion that the evidence is ambiguous and that the veteran 
must be provided a special VA eye examination in order to 
clarify the extent of the veteran's visual acuity.

The Board further notes that the April 1998 Board remand 
decision requested that a VA physician examine the veteran 
and fill out a VA FORM 21-2680 (Examination for housebound 
status or permanent need for regular aid and attendance).  
The September 1998 VA examiner did not fill out the VA FORM 
21-2680 as requested, and the examination report does not 
provide all the information which is requested on said form.  
The United States Court of Appeals for Veterans Claims has 
found that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998). 

In light of the above, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximates dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any disability since February 2000.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, in addition to 
treatment records at the Ann Arbor VA 
Medical Center from February 2000 until 
the present.  If the RO is unable to 
obtain any identified records the RO must 
identify to the veteran which records 
were unobtainable, the RO must describe 
to the veteran the efforts which were 
made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.

2.  Then, the RO should arrange for a 
special VA ophthalmology examination to 
determine the nature and extent of any 
eye disabilities.  The examiner should 
include a report of the veteran's best-
corrected vision in each eye and indicate 
whether there is any concentric 
contraction of the visual fields.  

3.  Then, the RO should arrange for a VA 
neurology examination to determine the 
nature and extent of the veteran's 
disabilities.  All indicated studies 
should be performed and all findings 
reported in detail.  The claims file 
should be made available to the examiner 
and the examination report should reflect 
that a review of the claims file was 
accomplished.  The examiner must complete 
VA FORM 21-2680 (Examination for 
housebound status or permanent need for 
regular aid and attendance).  A complete 
rationale for all opinions offered should 
be provided.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions, and if not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After the above actions have been 
accomplished, the RO should readjudicate 
the veteran's claim for entitlement to 
special monthly pension based on the need 
for regular aid and attendance or upon 
housebound status.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, both the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


